Citation Nr: 0019465	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  99-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

The issue on appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of June 1998 by the 
Department of Veteran Affairs (VA) Regional Office (RO), 
located in New Orleans, Louisiana.


REMAND

A review of the record shows that in a VA Form 9, Appeal to 
Board of Veterans' Appeals, received by VA in March 1999, the 
veteran requested to appear a hearing before a member of the 
Board at the RO.  Concerning this request, a letter was sent 
from the RO in April 1997 which acknowledged the veteran's 
request, but the hearing was never scheduled.  Review of a 
Written Brief Presentation submitted by the veteran's 
accredited representative in October 1999, in pertinent part, 
indicates that while the veteran had requested that a hearing 
be conducted before a member of the Board at the RO, such 
hearing had not been held.  The representative further asked 
that the case be returned to the RO to schedule the hearing.

Accordingly, and in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
development:

The RO should schedule the veteran to 
appear before a member of the Board 
traveling to the RO pursuant to the 
provisions of 38 C.F.R. § 20.704 (1999).  

Thereafter, the case should case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of the case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




